Exhibit 10.2

AMENDMENT TO

OFFER LETTER AND CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amendment (this "Amendment") relating to that certain Offer Letter, dated
December 29, 2014, by and between Jim Scholhamer (the "Executive") and Ultra
Clean Holdings, Inc. (the "Company") (the "Offer Letter"), and that certain
Change in Control Severance Agreement, dated as of January 19, 2015, by and
between the Executive and the Company (the "CIC Agreement" and, together with
the Offer Letter, the "Executive Agreements"), is made as of July 25, 2017.

RECITALS

WHEREAS, each of the Executive and the Company desires to amend the Executive
Agreements as set forth herein in order to make the definition of Cause in the
Executive Agreements consistent with the definition of Cause in the Company's
Severance Benefits for Executive Officers policy, as amended as of the date
hereof (the "Severance Policy").

AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
below, the parties hereto agree as follows:

A.Amendments of the Executive Agreements. The Executive Agreements are hereby
amended as follows:

(1)For purposes of the Severance Policy and the CIC Agreement, the definition of
"Cause" is hereby amended to read in its entirety as follows:

"Cause" means: (A) you are convicted of, or plead guilty or no contest to, a
criminal offense; (b) you engage in any act of fraud or dishonesty; (C) you
breach any agreement with the Company; (D) you commit any material violation of
Company policy; or (E) you fail, refuse or neglect to perform the services
required of you in your position at the Company.

B.At-will Employment. Nothing in this Amendment or in the Executive Agreements
changes the at-will nature of employment of the Executive.

C.Miscellaneous.

(I)Entire Agreement. This Amendment, together with the Executive Agreements,
represents the entire agreement between Executive and the Company and its
affiliates with respect to the subject matter herein, and supersedes all prior
and contemporaneous discussions, negotiations, and agreements concerning such
subject matter.

(2)Governing  Law. This  Amendment  shall be governed  by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.

(3)Counterparts. This Amendment may be signed in several counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were on the same instrument.

[Signatures Follow]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first written above.

 

ULTRA  CLEAN  HOLDINGS, INC.

 

 

 

By:

 

/s/ Clarence Granger

Name:

 

Clarence Granger

Title:

 

Chairman

 

EXECUTIVE

 

 

 

By:

 

/s/ Jim Scholhamer

Name:

 

Jim Scholhamer

 

